EXHIBIT 10.12

 

Execution Version

 

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

 

among

 

FORD CREDIT FLOORPLAN MASTER OWNER TRUST A,
as Issuer

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer

 

and

 

CLAYTON FIXED INCOME SERVICES LLC,
as Asset Representations Reviewer

 

Dated as of February 1, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

Section 1.2.

Additional Definitions

1

Section 1.3.

Review Materials and Test Definitions

2

ARTICLE II ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

2

Section 2.1.

Engagement; Acceptance

2

Section 2.2.

Confirmation of Status

2

ARTICLE III ASSET REPRESENTATIONS REVIEW PROCESS

2

Section 3.1.

Review Notices

2

Section 3.2.

Identification of Review Receivables

3

Section 3.3.

Review Materials

3

Section 3.4.

Performance of Reviews

3

Section 3.5.

Review Reports

4

Section 3.6.

Review Representatives

4

Section 3.7.

Dispute Resolution

5

Section 3.8.

Limitations on Review Obligations

5

ARTICLE IV ASSET REPRESENTATIONS REVIEWER

6

Section 4.1.

Representations and Warranties

6

Section 4.2.

Covenants

7

Section 4.3.

Fees and Expenses

7

Section 4.4.

Limitation on Liability

8

Section 4.5.

Indemnification by Asset Representations Reviewer

8

Section 4.6.

Indemnification of Asset Representations Reviewer

9

Section 4.7.

Inspection of Asset Representations Reviewer, Access to Records

9

Section 4.8.

Delegation of Obligations

10

Section 4.9.

Confidential Information

10

Section 4.10.

Personally Identifiable Information

11

ARTICLE V RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRSENTATIONS REVIWER

13

Section 5.1.

Eligibility Requirements for Asset Representations Reviewer

13

Section 5.2.

Resignation and Removal of Asset Representations Reviewer

13

Section 5.3.

Successor Asset Representations Reviewer

14

Section 5.4.

Merger, Consolidation or Succession

14

ARTICLE VI OTHER AGREEMENTS

15

Section 6.1.

Independence of Asset Representations Reviewer

15

Section 6.2.

No Petition

15

Section 6.3.

Limitation of Liability of Owner Trustee

15

Section 6.4.

Termination of Agreement

15

ARTICLE VII MISCELLANEOUS PROVISIONS

15

Section 7.1.

Amendments

15

Section 7.2.

Assignment; Benefit of Agreement; Third Party Beneficiaries

16

Section 7.3.

Notices

16

Section 7.4.

GOVERNING LAW

17

Section 7.5.

Submission to Jurisdiction

17

Section 7.6.

WAIVER OF JURY TRIAL

17

 

i

--------------------------------------------------------------------------------


 

Section 7.7.

No Waiver; Remedies

17

Section 7.8.

Severability

17

Section 7.9.

Headings

17

Section 7.10.

Counterparts

17

 

 

Schedule A — Review Materials

 

Schedule B — Representations and Warranties and Tests

 

 

ii

--------------------------------------------------------------------------------


 

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of February 1, 2016 (this
“Agreement”), among FORD CREDIT FLOORPLAN MASTER OWNER TRUST A, a Delaware
statutory trust, as Issuer, FORD MOTOR CREDIT COMPANY LLC, a Delaware limited
liability company, as Servicer, and CLAYTON FIXED INCOME SERVICES LLC, a
Delaware limited liability company, as Asset Representations Reviewer.

 

BACKGROUND

 

In the normal course of its business, Ford Credit originates receivables secured
by new and used cars, light trucks and utility vehicles purchased and financed
by motor vehicle dealers for their inventory.

 

In connection with securitization transactions sponsored by Ford Credit, Ford
Credit sells Receivables originated from time to time in designated Accounts to
the Depositors, who sell them to the Issuer.

 

The Issuer has granted a security interest in the revolving pool of Receivables
to the Indenture Trustee, for the benefit of the Secured Parties, as security
for the Notes issued from time to time by the Issuer under the Indenture and the
Indenture Supplements.

 

The Issuer has determined to engage the Asset Representations Reviewer to
perform reviews of certain Receivables and the related Accounts for compliance
with the representations and warranties made by Ford Credit and the Depositors
about the Receivables in the pool.

 

The parties agree as follows.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in (a) for a
Shelf-Eligible Series, Appendix A to the related Indenture Supplement or
(b) Appendix A to (i) the Fifth Amended and Restated Sale and Servicing
Agreement, dated as of August 1, 2001, as amended and restated as of December 1,
2010, among Ford Credit Floorplan Corporation, as Depositor, the Issuer and Ford
Credit, as Servicer, and (ii) the Fifth Amended and Restated Sale and Servicing
Agreement, dated as of August 1, 2001, as amended and restated as of December 1,
2010, among Ford Credit Floorplan LLC, as Depositor, the Issuer and the
Servicer.  Each Appendix A also contains usage rules that apply to this
Agreement.  Each Appendix A is incorporated by reference into this Agreement.

 

Section 1.2.                                 Additional Definitions.  The
following terms have the meanings given below:

 

“Confidential Information” has the meaning stated in Section 4.9(b).

 

“Information Recipient” has the meaning stated in Section 4.9(a).

 

“Indemnified Parties” has the meaning stated in Section 4.6(a).

 

1

--------------------------------------------------------------------------------


 

“Issuer PII” has the meaning stated in Section 4.10(a).

 

“Personally Identifiable Information” or “PII” has the meaning stated in
Section 4.10(a).

 

“Review” means the performance by the Asset Representations Reviewer of the
testing procedures for each Test and each Review Receivable according to
Section 3.4.

 

“Review Fee” has the meaning stated in Section 4.3(b).

 

“Review Materials” means, for a Review and a Review Receivable, the documents
and other materials listed in Schedule A, as applicable.

 

“Review Report” means, for a Review, the report of the Asset Representations
Reviewer as described in Section 3.5.

 

“Test” has the meaning stated in Section 3.4(a).

 

“Test Complete” has the meaning stated in Section 3.4(c).

 

“Test Fail” has the meaning stated in Section 3.4(a).

 

“Test Pass” has the meaning stated in Section 3.4(a).

 

Section 1.3.                                 Review Materials and Test
Definitions.  Capitalized terms or terms or phrases in quotation marks used in
the Tests, if not defined in Appendix A to the Sale and Servicing Agreements, in
Appendix A to the Indenture Supplement or in this Agreement, including Schedule
A to this Agreement, refer to sections, titles or terms in the Review Materials.

 

ARTICLE II
ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

 

Section 2.1.                                 Engagement; Acceptance.  The Issuer
engages Clayton Fixed Income Services LLC to act as the Asset Representations
Reviewer for the Issuer.  Clayton Fixed Income Services LLC accepts the
engagement and agrees to perform the obligations of the Asset Representations
Reviewer on the terms in this Agreement.

 

Section 2.2.                                 Confirmation of Status.  The
parties confirm that the Asset Representations Reviewer is not responsible for
(a) reviewing the Receivables and the related Accounts for compliance with the
representations and warranties under the Transaction Documents, except as
described in this Agreement, or (b) determining whether noncompliance with the
representations or warranties constitutes a breach of the Transaction Documents.

 

ARTICLE III
ASSET REPRESENTATIONS REVIEW PROCESS

 

Section 3.1.                                 Review Notices.  On receipt of a
Review Notice from the Indenture Trustee according to the Indenture Supplement
for a Shelf-Eligible Series, the Asset

 

2

--------------------------------------------------------------------------------


 

Representations Reviewer will start a Review.  The Asset Representations
Reviewer will not be obligated to start a Review until a Review Notice is
received.  If more than one Review Notice is received relating to the occurrence
of a Status Trigger, the Asset Representations Reviewer will only perform a
single Review of the related Review Receivables for each Shelf-Eligible
Series for which the Tests are substantially similar.

 

Section 3.2.                                 Identification of Review
Receivables.  Within ten Business Days after receipt of a Review Notice, the
Servicer will deliver to the Asset Representations Reviewer and the Indenture
Trustee a list of the Review Receivables, if any.

 

Section 3.3.                                 Review Materials.

 

(a)                                 Access to Review Materials.  The Servicer
will give the Asset Representations Reviewer access to the Review Materials for
all of the Review Receivables within 60 days after receipt of the Review Notice
in one or more of the following ways: (i) by providing access to the Servicer’s
receivables systems, either remotely or at an office of the Servicer, (ii) by
electronic posting to a password-protected website to which the Asset
Representations Reviewer has access, (iii) by providing originals or photocopies
at an office of the Servicer where the documents relating to the Receivables and
the related Accounts are located or (iv) in another manner agreed by the
Servicer and the Asset Representations Reviewer.  The Servicer may redact or
remove Personally Identifiable Information from the Review Materials without
changing the meaning or usefulness of the Review Materials for the Review.

 

(b)                                 Missing or Insufficient Review Materials. 
The Asset Representations Reviewer will review the Review Materials to determine
if any Review Materials are missing or insufficient for the Asset
Representations Reviewer to perform any Test.  If the Asset Representations
Reviewer determines any missing or insufficient Review Materials, the Asset
Representations Reviewer will notify the Servicer promptly, and in any event no
less than 20 days before completing the Review.  The Servicer will have 15 days
to give the Asset Representations Reviewer access to the missing Review
Materials or other documents or information to correct the insufficiency.  If
the missing Review Materials or other documents have not been provided by the
Servicer within 15 days, the related Review Receivable will have a Test Fail for
the Test or Tests that require use of the missing or insufficient Review
Materials, the Test or Tests will be considered completed and the Review Report
will report a Test Fail for the Test or Tests and the reason for the Test Fail.

 

Section 3.4.                                 Performance of Reviews.

 

(a)                                 Test Procedures.  For a Review, the Asset
Representations Reviewer will perform for each Review Receivable the procedures
listed under “Tests” in Schedule B for each representation and warranty (each, a
“Test”), using the Review Materials necessary to perform the procedures as
stated in the Test.  The parties may amend or supplement Schedules A and B for
any Shelf-Eligible Series on or before the Closing Date for that Shelf-Eligible
Series.  For each Test and Review Receivable, the Asset Representations Reviewer
will determine if the Test has been satisfied (a “Test Pass”) or if the Test has
not been satisfied (a “Test Fail”).  If a Test or part of a Test cannot be
performed for a Review Receivable because the Test circumstances do

 

3

--------------------------------------------------------------------------------


 

not apply to the Review Receivable, the Test will be considered to be satisfied
and will be reported as a Test Pass.

 

(b)                                 Review Period.  The Asset Representations
Reviewer will complete the Review of all of the Review Receivables within 60
days after receiving access to the Review Materials under Section 3.3(a). 
However, if missing or additional Review Materials are provided to the Asset
Representations Reviewer under Section 3.3(b), the Review period will be
extended for an additional 30 days.

 

(c)                                  Completion of Review for Certain Review
Receivables.  Following the delivery of the list of the Review Receivables and
before the delivery of the Review Report by the Asset Representations Reviewer,
the Servicer may notify the Asset Representations Reviewer if a Review
Receivable is paid in full by the Dealer or purchased or reassigned from the
Issuer by the Sponsor, the Depositors or the Servicer according to the
Transaction Documents.  If notice is received, the Asset Representations
Reviewer will immediately terminate all Tests of such Receivable and the Review
of the Receivable will be considered complete (a “Test Complete”).  In this
case, the Asset Representations Reviewer will report a Test Complete for the
Receivable on the Review Report and the related reason.

 

(d)                                 Previously Reviewed Receivable; Duplicative
Tests.  If a Review Receivable was included in a prior Review, the Asset
Representations Reviewer will not perform any Tests on it, but will report the
results of the previous Tests in the Review Report for the current Review and
note that the results relate to a prior Review.  If the same Test is required
for more than one representation or warranty listed on Schedule B, the Asset
Representations Reviewer will only perform the Test once for each Review
Receivable but will report the results of the Test for each applicable
representation and warranty on the Review Report.

 

(e)                                  Termination of Review.  If a Review is in
process and the Notes of each Shelf-Eligible Series that directed the Review
will be paid in full on the next Payment Date, the Servicer will notify the
Asset Representations Reviewer and the Indenture Trustee no less than ten days
before that Payment Date.  On receipt of notice, the Asset Representations
Reviewer will terminate the Review immediately and will not be obligated to
deliver a Review Report.

 

Section 3.5.                                 Review Reports.  Within five days
after the end of the Review period under Section 3.4(b), the Asset
Representations Reviewer will deliver to the Issuer, the Servicer and the
Indenture Trustee a Review Report indicating for each Review Receivable whether
there was a Test Pass or a Test Fail for each Test or a Test Complete.  For each
Test Fail or Test Complete, the Review Report will indicate the related reason. 
The Review Report will contain a summary of the Review results to be included in
the Issuer’s Form 10-D report for the Collection Period in which the Review
Report is received.  The Asset Representations Reviewer will ensure that the
Review Report does not contain any Issuer PII.  On reasonable request of the
Servicer, the Asset Representations Reviewer will provide additional detail on
the Test results.

 

Section 3.6.                                 Review Representatives.

 

(a)                                 Servicer Representative.  The Servicer will
designate one or more representatives who will be available to assist the Asset
Representations Reviewer in performing the Review,

 

4

--------------------------------------------------------------------------------


 

including responding to requests and answering questions from the Asset
Representations Reviewer about the Review Materials or Tests, access to Review
Materials on the Servicer’s dealer floorplan finance, dealer information or
other systems, obtaining missing or insufficient Review Materials and/or
providing clarification of any Review Materials or Tests.

 

(b)                                 Asset Representations Reviewer
Representative.  The Asset Representations Reviewer will designate one or more
representatives who will be available to the Issuer and the Servicer during the
performance of a Review.

 

(c)                                  Questions About Review.  The Asset
Representations Reviewer will make appropriate personnel available to respond in
writing to written questions or requests for clarification of any Review Report
from the Indenture Trustee or the Servicer until the earlier of (i) the payment
in full of the Notes of all Shelf-Eligible Series that directed the Review and
(ii) one year after the delivery of the Review Report.  The Asset
Representations Reviewer will not be obligated to respond to questions or
requests for clarification from a Noteholder or any other Person and will direct
such Persons to submit written questions or requests to the Indenture Trustee.

 

Section 3.7.                                 Dispute Resolution.  If a
Receivable that was Reviewed by the Asset Representations Reviewer is the
subject of a dispute resolution proceeding under Section 2.12 of a Sale and
Servicing Agreement, the Asset Representations Reviewer will participate in the
dispute resolution proceeding on request of a party to the proceeding.  The
reasonable expenses of the Asset Representations Reviewer for its participation
in any dispute resolution proceeding will be considered expenses of the
requesting party for the dispute resolution and will be paid by a party to the
dispute resolution as determined by the mediator or arbitrator for the dispute
resolution according to Section 2.12 of a Sale and Servicing Agreement.  If not
paid by a party to the dispute resolution, the expenses will be reimbursed by
the Issuer according to Section 4.3(d).

 

Section 3.8.                                 Limitations on Review Obligations.

 

(a)                                 Review Process Limitations.  The Asset
Representations Reviewer is not obligated to:

 

(i)             determine whether a Status Trigger has occurred or whether the
required percentage of the Noteholders of a Shelf-Eligible Series has voted to
direct a Review under the related Indenture Supplement, and may rely on the
information in any Review Notice delivered by the Indenture Trustee;

 

(ii)          determine which Receivables are subject to a Review, and may rely
on the lists of Review Receivables provided by the Servicer;

 

(iii)       obtain or confirm the validity of the Review Materials and no
liability for any errors in the Review Materials and may rely on the accuracy
and completeness of the Review Materials;

 

(iv)      obtain missing or insufficient Review Materials from any party or any
other source; or

 

5

--------------------------------------------------------------------------------


 

(v)         take any action or cause any other party to take any action under
any of the Transaction Documents or otherwise to enforce any remedies against
any Person for breaches of representations or warranties about the Review
Receivables.

 

(b)                                 Testing Procedure Limitations.  The Asset
Representations Reviewer will only be required to perform the testing procedures
listed under “Tests” in Schedule A, and will not be obligated to perform
additional procedures on any Review Receivable or to provide any information
other than a Review Report.  However, the Asset Representations Reviewer may
provide additional information in a Review Report about any Review Receivable
that it determines in good faith to be material to the Review.

 

ARTICLE IV
ASSET REPRESENTATIONS REVIEWER

 

Section 4.1.                                 Representations and Warranties. 
The Asset Representations Reviewer represents and warrants to the Issuer as of
each Closing Date for a Shelf-Eligible Series:

 

(a)                                 Organization and Qualification.  The Asset
Representations Reviewer is duly organized and validly existing as a limited
liability company in good standing under the laws of the State of Delaware.  The
Asset Representations Reviewer is qualified as a foreign limited liability
company in good standing and has obtained all necessary licenses and approvals
in all jurisdictions in which the ownership or lease of its properties or the
conduct of its activities requires the qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

 

(b)                                 Power, Authority and Enforceability.  The
Asset Representations Reviewer has the power and authority to execute, deliver
and perform its obligations under this Agreement.  The Asset Representations
Reviewer has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Asset Representations Reviewer enforceable against the Asset Representations
Reviewer, except as may be limited by insolvency, bankruptcy, reorganization or
other laws relating to the enforcement of creditors’ rights or by general
equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions  contemplated by this Agreement and the
performance of the Asset Representations Reviewer’s obligations under this
Agreement will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Asset Representations Reviewer is a debtor or
guarantor, (ii) result in the creation or imposition of a Lien on the Asset
Representations Reviewer’s properties or assets under the terms of any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document, (iii) violate the organizational documents of the Asset
Representations Reviewer or (iv) violate a law or, to the Asset Representations
Reviewer’s knowledge, an order, rule or regulation of a federal or State court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Asset Representations Reviewer or its properties
that applies to the Asset Representations Reviewer, which, in each case, would
reasonably be expected to have a material

 

6

--------------------------------------------------------------------------------


 

adverse effect on the Asset Representations Reviewer’s ability to perform its
obligations under this Agreement.

 

(d)                                 No Proceedings.  To the Asset
Representations Reviewer’s knowledge, there are no proceedings or investigations
pending or threatened in writing before a federal or State court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Asset Representations Reviewer or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions contemplated by this Agreement or (iii) seeking
any determination or ruling that would reasonably be expected to have a material
adverse effect on the Asset Representations Reviewer’s ability to perform its
obligations under, or the validity or enforceability of, this Agreement.

 

(e)                                  Eligibility.  The Asset Representations
Reviewer meets the eligibility requirements in Section 5.1.

 

Section 4.2.                                 Covenants.  The Asset
Representations Reviewer covenants and agrees that:

 

(a)                                 Eligibility.  It will notify the Issuer and
the Servicer promptly if it no longer meets the eligibility requirements in
Section 5.1.

 

(b)                                 Review Systems; Personnel.  It will maintain
business process management and/or other systems necessary to ensure that it can
perform each Test and, on execution of this Agreement, will load each Test into
these systems. The Asset Representations Reviewer will ensure that these systems
allow for each Review Receivable and the related Review Materials to be
individually tracked and stored as contemplated by this Agreement.  The Asset
Representations Reviewer will maintain adequate staff that is properly trained
to conduct Reviews as required by this Agreement.

 

(c)                                  Maintenance of Review Materials.  It will
maintain copies of any Review Materials, Review Reports and other documents
relating to a Review, including internal correspondence and work papers, for a
period of two years after the termination of this Agreement.

 

Section 4.3.                                 Fees and Expenses.

 

(a)                                 Annual Fee.  The Issuer will, or will cause
the Administrator to, pay the Asset Representations Reviewer as compensation for
acting as the Asset Representations Reviewer under this Agreement an annual fee
separately agreed to by the Issuer and the Asset Representations Reviewer.  The
annual fee will be paid as agreed by the Issuer and the Asset Representations
Reviewer until this Agreement is terminated.

 

(b)                                 Review Fee.  Following the completion of a
Review and the delivery to the Indenture Trustee of the Review Report, or the
termination of a Review according to Section 3.4(e), and the delivery to the
Servicer of a detailed invoice, the Asset Representations Reviewer will be
entitled to a fee of up to $200 for each Review Receivable for which the Review
was started (the “Review Fee”), or such other amount as may be agreed by the
Issuer and the Asset Representations Reviewer.  However, no Review Fee will be
paid for any Review Receivable

 

7

--------------------------------------------------------------------------------


 

which was included in a prior Review or for which no Tests were completed before
the Asset Representations Reviewer received notice of termination of the Review
according to Section 3.4(e) or due to missing or insufficient Review Materials
under Section 3.3(b).  If a detailed invoice is submitted on or before the first
day of a month, the Review Fee will be paid by the Issuer according to the
priority of payments in the Indenture Supplements for each Shelf-Eligible
Series that directed the Review, pro rata based on their Floating Investor
Percentages, starting on or before the Payment Date in that month.  However, if
the Review is terminated according to Section 3.4(e), the Asset Representations
Reviewer must submit its invoice for the Review Fee for the terminated Review no
later than five Business Days before the final Payment Date to be reimbursed no
later than the final Payment Date.

 

(c)                                  Reimbursement of Travel Expenses.  If the
Servicer provides access to the Review Materials at one of its properties, the
Issuer will reimburse the Asset Representations Reviewer for its reasonable
travel expenses incurred in connection with the Review on receipt of a detailed
invoice.

 

(d)                                 Dispute Resolution Expenses.  If the Asset
Representations Reviewer participates in a dispute resolution proceeding under
Section 3.7 and its reasonable expenses for participating in the proceeding are
not paid by a party to the dispute resolution within 90 days after the end of
the proceeding, the Issuer will reimburse the Asset Representations Reviewer for
such expenses on receipt of a detailed invoice.

 

Section 4.4.                                 Limitation on Liability.  The Asset
Representations Reviewer will not be liable to any Person for any action taken,
or not taken, in good faith under this Agreement or for errors in judgment. 
However, the Asset Representations Reviewer will be liable for its willful
misconduct, bad faith or negligence in performing its obligations under this
Agreement.  In no event will the Asset Representations Reviewer be liable for
special, punitive, indirect or consequential losses or damages (including lost
profit), even if the Asset Representations Reviewer has been advised of the
likelihood of the loss or damage and regardless of the form of action.

 

Section 4.5.                                 Indemnification by Asset
Representations Reviewer .  The Asset Representations Reviewer will indemnify
each of the Issuer, the Depositors, the Servicer, the Owner Trustee and the
Indenture Trustee and their respective directors, officers, employees and agents
for all fees, expenses, losses, damages and liabilities (including the fees and
expenses of defending itself against any loss, damage or liability and any fees
and expenses incurred in connection with any proceedings brought by that Person
to enforce the indemnification obligations of the Asset Representations
Reviewer) resulting from (a) the willful misconduct, bad faith or negligence of
the Asset Representations Reviewer in performing its obligations under this
Agreement or (b) the Asset Representations Reviewer’s breach of any of its
representations or warranties in this Agreement.  The Asset Representations
Reviewer’s obligations under this Section 4.5 will survive the termination of
this Agreement, the termination of the Issuer and the resignation or removal of
the Asset Representations Reviewer.

 

8

--------------------------------------------------------------------------------


 

Section 4.6.                                 Indemnification of Asset
Representations Reviewer.

 

(a)                                 Indemnification.  The Issuer will, or will
cause the Administrator to, indemnify the Asset Representations Reviewer and its
officers, directors, employees and agents (each, an “Indemnified Person”), for
all fees, expenses, losses, damages and liabilities resulting from the
performance of its obligations under this Agreement (including the fees and
expenses of defending itself against any loss, damage or liability and any fees
and expenses incurred in connection with any proceedings brought by the
Indemnified Person to enforce the indemnification obligations of the Issuer and
the Administrator), but excluding any fee, expense, loss, damage or liability
resulting from (i) the Asset Representations Reviewer’s willful misconduct, bad
faith or negligence or (ii) the Asset Representations Reviewer’s breach of any
of its representations or warranties in this Agreement.

 

(b)                                 Proceedings.  If an Indemnified Person
receives notice of a Proceeding against it, the Indemnified Person will, if a
claim is to be made under Section 4.6(a), promptly notify the Issuer and the
Administrator of the Proceeding.  The Issuer or the Administrator may
participate in and assume the defense and settlement of a Proceeding at its
expense.  If the Issuer or the Administrator notifies the Indemnified Person of
its intention to assume the defense of the Proceeding with counsel reasonably
satisfactory to the Indemnified Person, and so long as the Issuer or the
Administrator assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Issuer and the Administrator will
not be liable for fees and expenses of counsel to the Indemnified Person unless
there is a conflict between the interests of the Issuer or the Administrator, as
applicable, and an Indemnified Person.  If there is a conflict, the Issuer or
the Administrator will pay for the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Issuer and the Administrator and the Indemnified
Person, which approval will not be unreasonably withheld.

 

(c)                                  Survival of Obligations.  The obligations
of the Issuer and the Administrator under this Section 4.6 will survive the
resignation or removal of the Asset Representations Reviewer and the termination
of this Agreement.

 

(d)                                 Repayment.  If the Issuer or the
Administrator makes a payment to an Indemnified Person under this Section 4.6
and the Indemnified Person later collects from others any amounts for which the
payment was made, the Indemnified Person will promptly repay those amounts to
the Issuer or the Administrator, as applicable.

 

Section 4.7.                                 Inspection of Asset Representations
Reviewer, Access to Records.  The Asset Representations Reviewer agrees that,
with reasonable advance notice not more than once during any year, it will
permit authorized representatives of the Issuer, the Servicer or the
Administrator, during the Asset Representations Reviewer’s normal business
hours, to have access to and review the facilities, processes, books of account,
records, reports and other documents and materials of the Asset Representations
Reviewer relating to (a) the performance of the Asset Representations Reviewer’s
obligations under this Agreement, (b) payments of fees and expenses of the Asset
Representations Reviewer for its performance and (c) a claim made by the Asset
Representations Reviewer under this Agreement.  In addition, the Asset
Representations Reviewer will permit the Issuer’s, the Servicer’s or the
Administrator’s

 

9

--------------------------------------------------------------------------------


 

representatives to make copies and extracts of any of those documents and to
discuss them with the Asset Representations Reviewer’s officers and employees. 
Any access and review will be subject to the Asset Representations Reviewer’s
confidentiality and privacy policies.  The Asset Representations Reviewer will
maintain all relevant books, records, reports and other documents and materials
for a period of at least two years after the termination of its obligations
under this Agreement.

 

Section 4.8.                                 Delegation of Obligations.  The
Asset Representations Reviewer may not delegate or subcontract its obligations
under this Agreement to any Person without the consent of the Issuer and the
Servicer.

 

Section 4.9.                                 Confidential Information.

 

(a)                                 Treatment.  The Asset Representations
Reviewer agrees to hold and treat Confidential Information given to it under
this Agreement in confidence and under the terms and conditions of this
Section 4.9, and will implement and maintain safeguards to further assure the
confidentiality of the Confidential Information.  The Confidential Information
will not, without the consent of the Issuer and the Servicer, be disclosed or
used by the Asset Representations Reviewer, or its officers, directors,
employees, agents, representatives or affiliates, including legal counsel (each,
an “Information Recipient”) other than for the purposes of performing Reviews of
Review Receivables or performing its obligations under this Agreement.  The
Asset Representations Reviewer agrees that it will not, and will cause its
Affiliates to not (i) purchase or sell securities issued by Ford Credit or its
Affiliates or special purpose entities on the basis of Confidential Information
or (ii) use the Confidential Information for the preparation of research
reports, newsletters or other publications or similar communications.

 

(b)                                 Definition.  “Confidential Information”
means oral, written and electronic materials (regardless of its source or form
of communication) furnished before, on or after the date of this Agreement to
the Asset Representations Reviewer for the purposes contemplated by this
Agreement, including:

 

(i)             lists of Review Receivables and any related Review Materials;

 

(ii)          origination and servicing guidelines, policies and procedures, and
form contracts; and

 

(iii)       notes, analyses, compilations, studies or other documents or records
prepared by the Servicer, which contain information supplied by or on behalf of
the Servicer or its representatives.

 

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by an Information Recipient, (B) was available to, or becomes available to, an
Information Recipient on a non-confidential basis from a Person or entity other
than the Issuer or the Servicer before its disclosure to the Information
Recipient who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipient, (C) is
independently developed by an Information Recipient without the use of the
Confidential Information, as shown by the Information Recipient’s files

 

10

--------------------------------------------------------------------------------


 

and records or other evidence in its possession or (D) the Issuer or the
Servicer gives permission to the Information Recipient to release.

 

(c)                                  Protection.  The Asset Representations
Reviewer will take reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of Confidential Information, including those
measures that it takes to protect its own confidential information and not less
than a reasonable standard of care.  The Asset Representations Reviewer
acknowledges that Personally Identifiable Information is also subject to the
additional requirements in Section 4.10.

 

(d)                                 Disclosure.  If the Asset Representations
Reviewer is required by applicable law, regulation, rule or order issued by an
administrative, governmental, regulatory or judicial authority to disclose part
of the Confidential Information, it may disclose the Confidential Information. 
However, before a required disclosure, the Asset Representations Reviewer, if
permitted by applicable law, regulation, rule or order, will use its reasonable
efforts to notify the Issuer and the Servicer of the requirement and will
cooperate, at the Servicer’s expense, in the Issuer’s and the Servicer’s pursuit
of a proper protective order or other relief for the disclosure of the
Confidential Information.  If the Issuer or the Servicer is unable to obtain a
protective order or other proper remedy by the date that the information is
required to be disclosed, the Asset Representations Reviewer will disclose only
that part of the Confidential Information that it is advised by its legal
counsel it is legally required to disclose.

 

(e)                                  Responsibility for Information Recipients. 
The Asset Representations Reviewer will be responsible for a breach of this
Section 4.9 by its Information Recipients.

 

(f)                                   Violation.  The Asset Representations
Reviewer agrees that a violation of this Agreement may cause irreparable injury
to the Issuer and the Servicer and the Issuer and the Servicer may seek
injunctive relief in addition to legal remedies.  If an action is initiated by
the Issuer or the Servicer to enforce this Section 4.9, the prevailing party
will be reimbursed for its fees and expenses, including reasonable attorney’s
fees, incurred for the enforcement.

 

Section 4.10.                          Personally Identifiable Information.

 

(a)                                 Definitions.  “Personally Identifiable
Information” or “PII” means information in any format about an identifiable
individual, including, name, address, phone number, e-mail address, account
number(s), identification number(s), any other actual or assigned attribute
associated with or identifiable to an individual and any information that when
used separately or in combination with other information could identify an
individual.  “Issuer PII” means PII furnished by the Issuer, the Servicer or
their Affiliates to the Asset Representations Reviewer and PII developed or
otherwise collected or acquired by the Asset Representations Reviewer in
performing its obligations under this Agreement.

 

(b)                                 Use of Issuer PII.  The Issuer does not
grant the Asset Representations Reviewer any rights to Issuer PII except as
provided in this Agreement.  The Asset Representations Reviewer will use Issuer
PII only to perform its obligations under this Agreement or as specifically
directed in writing by the Issuer and will only reproduce Issuer PII to the
extent necessary for these purposes.  The Asset Representations Reviewer must
comply with all laws applicable to PII, Issuer PII and the Asset Representations
Reviewer’s business, including any

 

11

--------------------------------------------------------------------------------


 

legally required codes of conduct, including those relating to privacy, security
and data protection.  The Asset Representations Reviewer will protect and secure
Issuer PII.  The Asset Representations Reviewer will implement privacy or data
protection policies and procedures that comply with applicable law and this
Agreement.  The Asset Representations Reviewer will implement and maintain
reasonable and appropriate practices, procedures and systems, including
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Issuer PII, (ii) ensure against anticipated
threats or hazards to the security or integrity of Issuer PII, (iii) protect
against unauthorized access to or use of Issuer PII and (iv) otherwise comply
with its obligations under this Agreement.  These safeguards will include a
written data security plan, employee training, information access controls,
restricted disclosures, systems protections (including intrusion protection,
data storage protection and data transmission protection) and physical security
measures.

 

(c)                                  Additional Limitations.  In addition to the
use and protection requirements described in Section 4.10(b), the Asset
Representations Reviewer’s disclosure of Issuer PII is also subject to the
following requirements:

 

(i)             The Asset Representations Reviewer will not disclose Issuer PII
to its personnel or allow its personnel access to Issuer PII except (A) for the
Asset Representations Reviewer personnel who require Issuer PII to perform a
Review, (B) with the consent of the Issuer or (C) as required by applicable
law.  When permitted, the disclosure of or access to Issuer PII will be limited
to the specific information necessary for the individual to complete the
assigned task.  The Asset Representations Reviewer will inform personnel with
access to Issuer PII of the confidentiality requirements in this Agreement and
train its personnel with access to Issuer PII on the proper use and protection
of Issuer PII.

 

(ii)          The Asset Representations Reviewer will not sell, disclose,
provide or exchange Issuer PII with or to any third party without the consent of
the Issuer.

 

(d)                                 Notice of Breach.  The Asset Representations
Reviewer will notify the Issuer promptly in the event of an actual or reasonably
suspected security breach, unauthorized access, misappropriation or other
compromise of the security, confidentiality or integrity of Issuer PII and,
where applicable, immediately take action to prevent any further breach.

 

(e)                                  Return or Disposal of Issuer PII.  Except
where return or disposal is prohibited by applicable law, promptly on the
earlier of the completion of the Review or the request of the Issuer, all Issuer
PII in any medium in the Asset Representations Reviewer’s possession or under
its control will be (i) destroyed in a manner that prevents its recovery or
restoration or (ii) if so directed by the Issuer, returned to the Issuer without
the Asset Representations Reviewer retaining any actual or recoverable copies,
in both cases, without charge to the Issuer.  Where the Asset Representations
Reviewer retains Issuer PII, the Asset Representations Reviewer will limit the
Asset Representations Reviewer’s further use or disclosure of Issuer PII to that
required by applicable law.

 

(f)                                   Compliance; Modification.  The Asset
Representations Reviewer will cooperate with and provide information to the
Issuer regarding the Asset Representations Reviewer’s

 

12

--------------------------------------------------------------------------------


 

compliance with this Section 4.10.  The Asset Representations Reviewer and the
Issuer agree to modify this Section 4.10 as necessary for either party to comply
with applicable law.

 

(g)                                  Audit of Asset Representations Reviewer. 
The Asset Representations Reviewer will permit the Issuer and its authorized
representatives to audit the Asset Representations Reviewer’s compliance with
this Section 4.10 during the Asset Representations Reviewer’s normal business
hours on reasonable advance notice to the Asset Representations Reviewer, and
not more than once during any year unless circumstances necessitate additional
audits.  The Issuer agrees to make reasonable efforts to schedule any audit
described in this Section 4.10 with the inspections described in Section 4.7. 
The Asset Representations Reviewer will also permit the Issuer during normal
business hours on reasonable advance notice to audit any service providers used
by the Asset Representations Reviewer to fulfill the Asset Representations
Reviewer’s obligations under this Agreement.

 

(h)                                 Affiliates and Third Parties.  If the Asset
Representations Reviewer processes the PII of the Issuer’s Affiliates or a third
party when performing a Review, and if such Affiliate or third party is
identified to the Asset Representations Reviewer, such Affiliate or third party
is an intended third-party beneficiary of this Section 4.10, and this Agreement
is intended to benefit the Affiliate or third party.  The Affiliate or third
party may enforce the PII related terms of this Section 4.10 against the Asset
Representations Reviewer as if each were a signatory to this Agreement.

 

ARTICLE V
RESIGNATION AND REMOVAL;
SUCCESSOR ASSET REPRSENTATIONS REVIWER

 

Section 5.1.                                 Eligibility Requirements for Asset
Representations Reviewer.  The Asset Representations Reviewer must be a Person
who (a) is not Affiliated with the Sponsor, the Depositors, the Servicer, the
Indenture Trustee, the Owner Trustee or any of their Affiliates and (b) was not,
and is not Affiliated with a Person that was, engaged by the Sponsor or any
underwriter of the Notes to perform any due diligence on the Receivables prior
to the Closing Date.

 

Section 5.2.                                 Resignation and Removal of Asset
Representations Reviewer.

 

(a)                                 No Resignation.  The Asset Representations
Reviewer will not resign as Asset Representations Reviewer unless it determines
it is legally unable to perform its obligations under this Agreement and there
is no reasonable action that it could take to make the performance of its
obligations under this Agreement permitted under applicable law.  The Asset
Representations Reviewer will notify the Issuer and the Servicer of its
resignation as soon as practicable after it determines it is required to resign
and stating the resignation date, including an Opinion of Counsel supporting its
determination.

 

(b)                                 Removal.  If any of the following events
occur, the Issuer may remove the Asset Representations Reviewer and terminate
its rights and obligations under this Agreement by notifying the Asset
Representations Reviewer:

 

13

--------------------------------------------------------------------------------


 

(i)             the Asset Representations Reviewer no longer meets the
eligibility requirements in Section 5.1;

 

(ii)          the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or

 

(iii)       an Insolvency Event of the Asset Representations Reviewer occurs.

 

(c)                                  Notice of Resignation or Removal.  The
Issuer will notify the Servicer, the Owner Trustee and the Indenture Trustee of
any resignation or removal of the Asset Representations Reviewer.

 

(d)                                 Continue to Perform After Resignation or
Removal.  No resignation or removal of the Asset Representations Reviewer will
be effective, and the Asset Representations Reviewer will continue to perform
its obligations under this Agreement, until a successor Asset Representations
Reviewer has accepted its engagement according to Section 5.3(b).

 

Section 5.3.                                 Successor Asset Representations
Reviewer .

 

(a)                                 Engagement of Successor Asset
Representations Reviewer.  Following the resignation or removal of the Asset
Representations Reviewer, the Issuer will engage a successor Asset
Representations Reviewer who meets the eligibility requirements of Section 5.1.

 

(b)                                 Effectiveness of Resignation or Removal.  No
resignation or removal of the Asset Representations Reviewer will be effective
until the successor Asset Representations Reviewer has executed and delivered to
the Issuer and the Servicer an agreement accepting its engagement and agreeing
to perform the obligations of the Asset Representations Reviewer under this
Agreement or entered into a new agreement with the Issuer on substantially the
same terms as this Agreement.

 

(c)                                  Transition and Expenses.  If the Asset
Representations Reviewer resigns or is removed, the Asset Representations
Reviewer will cooperate with the Issuer and take all actions reasonably
requested to assist the Issuer in making an orderly transition of the Asset
Representations Reviewer’s rights and obligations under this Agreement to the
successor Asset Representations Reviewer.  The Asset Representations Reviewer
will pay the reasonable expenses of transitioning the Asset Representations
Reviewer’s obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on the obligations on receipt of an invoice
with reasonable detail of the expenses from the Issuer or the successor Asset
Representations Reviewer.

 

Section 5.4.                                 Merger, Consolidation or
Succession.  Any Person (a) into which the Asset Representations Reviewer is
merged or consolidated, (b) resulting from any merger or consolidation to which
the Asset Representations Reviewer is a party or (c) succeeding to the Asset
Representations Reviewer’s business, if that Person meets the eligibility
requirements in Section 5.1, will be the successor to the Asset Representations
Reviewer under this Agreement.  Such Person will execute and deliver to the
Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement (unless the assumption happens by
operation of law).

 

14

--------------------------------------------------------------------------------


 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.                                 Independence of Asset
Representations Reviewer.  The Asset Representations Reviewer will be an
independent contractor and will not be subject to the supervision of the Issuer
or the Owner Trustee for the manner in which it accomplishes the performance of
its obligations under this Agreement.  Unless authorized by the Issuer or the
Owner Trustee, respectively, the Asset Representations Reviewer will have no
authority to act for or represent the Issuer or the Owner Trustee and will not
be considered an agent of the Issuer or the Owner Trustee.  Nothing in this
Agreement will make the Asset Representations Reviewer and either of the Issuer
or the Owner Trustee members of any partnership, joint venture or other separate
entity or impose any liability as such on any of them.

 

Section 6.2.                                 No Petition.  Each of the parties
agrees that, before the date that is one year and one day (or, if longer, any
applicable preference period) after payment in full of (a) all securities issued
by either Depositor or by a trust for which either Depositor was a depositor or
(b) the Notes, it will not start or pursue against, or join any other Person in
starting or pursuing against (i) either Depositor or (ii) the Issuer,
respectively, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy or similar
law.  This Section 6.2 will survive the termination of this Agreement.

 

Section 6.3.                                 Limitation of Liability of Owner
Trustee .  This Agreement has been signed on behalf of the Issuer by U.S. Bank
Trust National Association not in its individual capacity but solely in its
capacity as Owner Trustee of the Issuer.  In no event will U.S. Bank Trust
National Association in its individual capacity or a beneficial owner of the
Issuer be liable for the Issuer’s obligations under this Agreement.  For all
purposes under this Agreement, the Owner Trustee will be subject to, and
entitled to the benefits of, the Trust Agreement.

 

Section 6.4.                                 Termination of Agreement.  This
Agreement will terminate, except for the obligations under Section 4.6, on the
earlier of (a) the payment in full of all outstanding Notes for all
Shelf-Eligible Series and the satisfaction and discharge of the related
Indenture Supplements and (b) the date the Issuer is terminated under the Trust
Agreement.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

Section 7.1.                                 Amendments.

 

(a)                                 Amendments.  The parties may amend this
Agreement:

 

(i)             to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement or to provide for, or facilitate the
acceptance of this Agreement by, a successor Asset Representations Reviewer, in
each case without the consent of the Noteholders or any other Person;

 

(ii)          to add, change or eliminate terms of this Agreement, in each case
without the consent of the Noteholders or any other Person, if the Administrator
delivers an

 

15

--------------------------------------------------------------------------------


 

Officer’s Certificate to the Issuer, the Owner Trustee and the Indenture Trustee
stating that the amendment will not have a material adverse effect on the
Noteholders of any Shelf-Eligible Series; or

 

(iii)       to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 7.1(a)(ii),
with the consent of the Noteholders of each Shelf-Eligible Series holding a
majority of the Note Balance of each Class of Notes Outstanding (with each
affected Class voting separately, except that all Noteholders of Class A Notes
will vote together as a single class).

 

(b)                                 Indenture Trustee and Owner Trustee
Consent.  No amendment to this Agreement that could effect the rights or
obligations of the Indenture Trustee or the Owner Trustee will be effective
without the consent of the Indenture Trustee or the Owner Trustee, as
applicable.

 

(c)                                  Notice of Amendments.  The Administrator
will notify the Rating Agencies for each Shelf-Eligible Series in advance of any
amendment.  Promptly after the execution of an amendment, the Administrator will
deliver a copy of the amendment to the Rating Agencies of each Shelf-Eligible
Series.

 

Section 7.2.                                 Assignment; Benefit of Agreement;
Third Party Beneficiaries.

 

(a)                                 Assignment.  Except as stated in
Section 5.4, this Agreement may not be assigned by the Asset Representations
Reviewer without the consent of the Issuer and the Servicer.

 

(b)                                 Benefit of Agreement; Third-Party
Beneficiaries.  This Agreement is for the benefit of and will be binding on the
parties and their permitted successors and assigns.  The Owner Trustee and the
Indenture Trustee, for the benefit of the Noteholders of each Shelf-Eligible
Series, will be third-party beneficiaries of this Agreement and may enforce this
Agreement against the Asset Representations Reviewer and the Servicer.  No other
Person will have any right or obligation under this Agreement.

 

Section 7.3.                                 Notices.

 

(a)                                 Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)             for overnight mail, on delivery or, for registered first class
mail, postage prepaid, three days after deposit in the mail properly addressed
to the recipient;

 

(ii)          for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

(iii)       for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

 

16

--------------------------------------------------------------------------------


 

(iv)      for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule B to the Sale and Servicing
Agreements, which address the party may change by notifying the other parties.

 

Section 7.4.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.5.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for legal proceedings relating to this Agreement. 
Each party irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or in the future have to the venue of a proceeding
brought in such a court and any claim that the proceeding has been brought in an
inconvenient forum.

 

Section 7.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDING RELATING TO THIS AGREEMENT.

 

Section 7.7.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement
will operate as a waiver.  No single or partial exercise of a power, right or
remedy will preclude any other or further exercise of the power, right or remedy
or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under law.

 

Section 7.8.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 7.9.                                 Headings.  The headings in this
Agreement are included for convenience and will not affect the meaning or
interpretation of this Agreement.

 

Section 7.10.                          Counterparts.  This Agreement may be
executed in multiple counterparts. Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

17

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT FLOORPLAN MASTER OWNER TRUST A, as Issuer

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but solely
as Owner Trustee

 

 

 

 

 

By:

/s/ Melissa Rosal

 

 

Name: Melissa Rosal

 

 

Title: Vice President

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Servicer

 

 

 

 

 

By:

/s/ David A. Webb

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

 

 

 

 

CLAYTON FIXED INCOME SERVICES LLC,

 

as Asset Representations Reviewer

 

 

 

 

 

By:

/s/ Robert Harris

 

 

Name: Robert Harris

 

 

Title: SVP and General Counsel

 

[Signature Page to Asset Representations Review Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Review Materials

 

1.                                      A report from Ford Credit’s
securitization system listing the Review Receivables and the related Accounts
and information (the “Securitization System Report”).

 

2.                                      A report from Ford Credit’s floorplan
finance system listing the Review Receivables and the related Accounts and
related information (the “Floorplan Finance System Report”).

 

3.                                      Sales and Service Agreement between Ford
and the related Dealer.

 

4.                                      Floorplan Financing Agreement, if
applicable.

 

5.                                      Applicable screen prints from Ford
Credit’s dealer information system.

 

6.                                      A summary of Dealers that Ford Credit
has declared “status” as of the end of the month before the Review Demand Date
stated in the Review Notice (the “Status Dealer Summary”).

 

7.                                      Applicable Ford Credit reports of
Dealers that Ford Credit has declared “status” and approvals of status Dealer
charge-off amounts (the “Status Dealer Deficiency Documents”).

 

8.                                      Ford Credit’s procedure listing the
approved Floorplan Financing Agreement form (the “List of Approved Forms”).

 

9.                                      A copy of the following documents for
the related Dealer’s Account (collectively, the “Dealer File”), if applicable:

 

(a)                                 Floorplan Financing Agreement;

 

(b)                                 Certificate of Good Standing of the Dealer
from the relevant Secretary of State;

 

(c)                                  UCC worksheet and related UCC financing
statements, filings and search results (the “UCC File”); and

 

(d)                                 the most recent credit file (the “Dealer
Credit File”).

 

10.                               A copy of the following agreements:

 

(a)                                 Sale and Assignment Agreement;

 

(b)                                 Receivables Purchase Agreement of the
applicable Depositor; and

 

(c)                                  Sale and Servicing Agreement of the
applicable Depositor.

 

SA-1

--------------------------------------------------------------------------------


 

11.                               Copies of UCC Financing Statements and related
documents for the sale and/or pledge of the Receivables from:

 

(a)                                 Ford to Ford Credit;

 

(b)                                 Ford Credit to the applicable Depositor;

 

(c)                                  the applicable Depositor to the Issuer; and

 

(d)                                 the Issuer to the Indenture Trustee.

 

12.                               State licenses issued to Ford Credit, if
applicable.

 

13.                               Copies of the following opinions dated as of
the most recent Closing Date for a Shelf-Eligible Series:

 

(a)                                 Opinion from Ford’s in-house counsel about
corporate matters relating to Ford and the Sale and Assignment Agreement (the
“Ford Opinion”);

 

(b)                                 Opinion from Ford Credit’s in-house counsel
about corporate matters relating to Ford Credit and the Depositors and the
Receivables Purchase Agreements and Sale and Servicing Agreement (the “Ford
Credit Opinion”);

 

(c)                                  Opinion from special counsel to Ford Credit
and the Depositors about certain corporate and securities law matters relating
to Ford Credit, the Depositors and the Trust (the “Corporate Opinion”); and

 

(d)                                 Opinion from special counsel to Ford Credit
and the Depositors about certain security interest matters (the “Security
Interest Opinion”).

 

14.                               The following reports from Ford Credit’s
dealer floorplan financing systems:

 

(a)                                 a report from Ford Credit’s securitization
system listing the Review Receivables and related information (the
“Securitization System Report”);

 

(b)                                 a report from Ford Credit’s floorplan
finance system listing the Review Receivables and related information (the
“Floorplan Finance System Report”);

 

(c)                                  a monthly summary report from Ford Credit’s
floorplan finance system listing wholesale charges, maturities and installments
due for the Review Receivables and the related Account (the “Wholesale
Statement”); and

 

(d)                                 a list of the Accounts designated to the
Trust on an Addition Date including Accounts related to the Review Receivables
(the “Wholesale Line Addition Report”), if applicable.

 

SA-2

--------------------------------------------------------------------------------


 

15.                               Copies of applicable Ford Credit procedures as
of the end of the month before the Review Demand Date stated in the Review
Notice.

 

17.                               A report from Ford Credit’s system evidencing
payment for the Review Receivables (the “Ford Vehicle Drafting History Report”).

 

SA-3

--------------------------------------------------------------------------------


 

Schedule B

 

Representations and Warranties and Tests

 

Representation and Warranty
(Section references are to Section 2.4 of the
Sale and Servicing Agreements (Section 2.3
of Receivables Purchase Agreements))

 

Tests

Section 2.4(a)(ii). Each (A) Initial Account was an Eligible Account as of the
Cutoff Date, (B) Additional Account is an Eligible Account as of the applicable
Additional Cutoff Date and (C) Account is an Eligible Account as of each
Series Cutoff Date.



“Eligible Account” means, for any date, each individual floorplan financing
Account established with a Dealer pursuant to a Sales and Service Agreement or a
Floorplan Financing Agreement that:



(a)  is in existence and maintained and serviced by or on behalf of the Seller.

 

Test 2.4(a)(ii): (a) — 1: Confirm Receivable
Confirm the Receivable is listed in the Securitization System Report.



Test 2.4(a)(ii): (a) — 2: Dealer Name
Observe the Dealer name for the related Account in the Floorplan Finance System
Report and confirm it matches the Dealer name on the Sales and Service Agreement
and the Floorplan Financing Agreement, if applicable.



Test 2.4(a)(ii): (a) — 3: Agreement Form
Observe the form number and revision date on the Floorplan Financing Agreement,
if applicable, and confirm they are on the List of Approved Forms.



Test 2.4(a)(ii): (a) — 4: Agreement Completed and Signed
Observe the Floorplan Financing Agreement, if applicable, and confirm it is
completed and signed according to the applicable Ford Credit procedure.



Test 2.4(a)(ii): (a) — 5: Agreement Date
Observe the date of the Sales and Service Agreement and confirm it is dated
prior to the Series Cutoff Date, or, if later, on or before the related Addition
Date.



Observe the date of the Floorplan Financing Agreement, if applicable, and
confirm it is dated prior to the Series Cutoff Date, or, if later, on or before
the related Addition Date.



Test 2.4(a)(ii): (a) — 6: Dealer Name and Number
Observe the Dealer name and number for the related Account in the Floorplan
Finance System Report and confirm they match the Dealer name and number in Ford
Credit’s dealer information system.



Test 2.4(a)(ii): (a) — 7: Active Account
Observe the related Accounts for the related Dealer in Ford Credit’s dealer
information system and confirm there is at least one active Account.



Test 2.4(a)(ii): (a) — 8: Receivable Verification
Observe the Receivable for the related Dealer in Ford Credit’s securitization
system and confirm it matches the Receivable in the Floorplan Finance System
Report.

 

 

 

(b)  relates to a Dealer showroom located in one of the Designated Jurisdictions
for the related Depositor.

 

Test 2.4(a)(ii): (b) — 1: State Verification
Observe the state of the related Dealer address in the Sales and Service
Agreement and confirm it matches the state of the Dealer address in Ford
Credit’s dealer information system and on the Floorplan Financing Agreement, if
applicable.

 

SB-1

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to Section 2.4 of the
Sale and Servicing Agreements (Section 2.3
of Receivables Purchase Agreements))

 

Tests

 

 

Test 2.4(a)(ii): (b) — 2: Dealer State
Observe the state of the related Dealer in Ford Credit’s dealer information
system and confirm the Dealer is in a state that is a Designated Jurisdiction.

 

 

 

(c)  is in favor of a Dealer that is not classified by the Servicer as “status”
(or comparable classification) under the Floorplan Financing Guidelines by
reason of (i) such Dealer’s failure to make any principal or interest payment
when due under the related Sales and Service Agreement or Floorplan Financing
Agreement or (ii) the occurrence of an Insolvency Event with respect to such
Dealer and;

 

Test 2.4(a)(ii): (c) — 1: No Status
Confirm the related Dealer name is not present on the Status Dealer Summary, or,
if so, confirm the date the Dealer status was closed is prior to the
Series Cutoff Date.

 

 

 

(d)  is an Account in respect of which no material amounts have been charged off
as uncollectible within the previous 24 months.

 

Test 2.4(a)(ii): (d) — 1: No Charge-Off
Observe the Status Dealer Deficiency Documents and confirm the Dealer name for
the Account is not present, or, if so, confirm the date of the estimated loss
charged-off is more than 24 months prior to the Series Cutoff Date.

 

 

 

Section 2.4(a)(iii). As of the first Closing Date, any Addition Date or any Sale
Date, as the case may be, each Sold Receivable sold to the Issuer on such date,
is an Eligible Receivable or, if such Sold Receivable is not an Eligible
Receivable, such Sold Receivable is being sold in accordance with Section 2.9.



“Eligible Receivable” means each Receivable that:



(a)  was originated or acquired by the Seller in the ordinary course of business
and, (i) in the case of a Receivable described in clauses (a) or (b) of the
definition of “Receivable,” was originated or acquired on or after June 1, 2001
or (ii) in the case of a Receivable relating to an Account designated on any
Addition Date, was originated or acquired on or after the Eligible Receivable
Origination Cutoff Date specified in the related Addition Notice;

 

Test 2.4(a)(iii): (a) — 1: Originated in Ordinary Course
Observe the Floorplan Finance System Report and confirm the Receivable is
listed.



Test 2.4(a)(iii): (a) — 2: Origination Date
Observe the date interest started accruing for the Receivable on the Floorplan
Finance System Report and, if the Receivable is in the In-Transit Period,
confirm the date is on or after June 1, 2001, or, if the Receivable is not in
the In-Transit Period, observe the Addition Date for the related Account on the
Wholesale Line Addition Report and confirm the date is on or after the Eligible
Receivable Origination Cutoff Date.

 

 

 

(b)  except for any Adjustment Fees payable by Ford and Permitted Liens, is
secured by a perfected first priority security interest in the related Vehicle;

 

Test 2.4(a)(iii): (b) — 1: Security Interest
Review the UCC File for the related Dealer and confirm a UCC financing statement
is in effect and Ford Credit is the secured party in first position, except for
any Permitted Lien.

 

SB-2

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to Section 2.4 of the
Sale and Servicing Agreements (Section 2.3
of Receivables Purchase Agreements))

 

Tests

 

 

Observe the Floorplan Financing Agreement and confirm it is dated prior to the
filing date of the original UCC financing statement in the UCC File.



Review the collateral description in the UCC financing statement in the UCC File
and confirm it is completed according to the applicable Ford Credit procedure.



Observe the date interest started accruing for the Receivable on the Floorplan
Finance System Report and confirm a UCC financing statement in effect on that
date is in the UCC File.

 

 

 

(c)  relates to a Vehicle owned by the related Dealer;

 

Test 2.4(a)(iii): (c) — 1: Confirm VIN to Dealer
Observe the vehicle identification number for the Receivable on the Floorplan
Finance System Report and confirm it is listed for the related Dealer.

 

 

 

(d)  is the subject of a valid sale and assignment from the related Depositor to
the Issuer of all of such Depositor’s rights and interest in such Receivable,
including (i) all Related Security, (ii) all related rights under, as
applicable, the Sales and Service Agreement, or the Sale and Assignment
Agreement or the Wholesale Financing and Security Agreement and (iii) all
related proceeds;

 

Test 2.4(a)(iii): (d) — 1: Sale of Receivables Agreements
Observe the vehicle identification number for the Receivable on the Floorplan
Finance System Report and confirm it is listed for the related Dealer.



If the Receivable is in the In-transit Period, observe the Sale and Assignment
Agreement and confirm signatures are present for Ford and Ford Credit.



Observe the Receivables Purchase Agreement and confirm signatures are present
for Ford Credit and the Depositor.

 

Observe the Sale and Servicing Agreement and confirm signatures are present for
the Depositor, Ford Credit and the Issuer.



Test 2.4(a)(iii): (d) — 2: Valid Sale and Assignment
Review the Sale and Assignment Agreement and confirm it contains terms for a
valid sale and assignment to Ford Credit.



Review the Receivables Purchase Agreement and confirm it contains terms for a
valid sale and assignment to the Depositor.



Review the Sale and Servicing Agreement and confirm it contains terms for a
valid sale and assignment to the Issuer.



Test 2.4(a)(iii): (d) — 3: Opinions
If the Receivable is in the In-Transit Period, review the Ford Opinion and
confirm it contains favorable opinions on Ford and the execution, delivery and
performance of the Sale and Assignment Agreement by Ford.



Review the Ford Credit Opinion and confirm it contains favorable opinions on
Ford Credit, the Depositors and the execution, delivery and performance of the
Receivables Purchase Agreement and the Sale and Servicing Agreement by Ford
Credit and the Depositors.



Review the Corporate Opinion and confirm it contains favorable opinions on the
valid and binding nature of the Sale and Assignment Agreement, the Receivables
Purchase Agreement and the Sale and Servicing Agreement against Ford, Ford
Credit and the Depositor, as applicable.

 

SB-3

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to Section 2.4 of the
Sale and Servicing Agreements (Section 2.3
of Receivables Purchase Agreements))

 

Tests

(e)  is created in compliance with all requirements of Applicable Law and
pursuant to, as applicable, the Sales and Service Agreement, the Sale and
Assignment Agreement or the Floorplan Financing Agreement;

 

Test 2.4(a)(iii): (e) — 1: Agreement Form
Observe the form number and revision date on the Floorplan Financing Agreement,
if applicable, and confirm they are on the List of Approved Forms.



Test 2.4(a)(iii): (e) — 2: OFAC Screening
Review the most recent Dealer Credit File and confirm that an Office of Foreign
Assets Control (OFAC) screening is completed as described in the applicable Ford
Credit procedure.



Test 2.4(a)(iii): (e) — 3: Equal Credit Opportunity Act - Origination
Review the related Dealer Credit File and confirm any comments do not conflict
with the prohibited practices described in the applicable Ford Credit procedure.



Test 2.4(a)(iii): (e) — 4: State Rate Limit Confirmation
Observe the interest rate and the state for the related Dealer on the most
recent Wholesale Statement, and confirm the interest rate charged to the Dealer
does not exceed the state limit as described in the applicable Ford Credit
procedure.

 

 

 

(f)  as to which Ford, Ford Credit and the related Depositor, as applicable,
have obtained all material consents and governmental authorizations required to
be obtained by them in connection with (i) the creation of the Receivable, the
sale of the Receivable to the Issuer and the pledge of the Receivable to the
Indenture Trustee and (ii) if applicable, Ford’s performance under the related
Sales and Service Agreement, Ford’s performance under the related Sale and
Assignment Agreement and/or Ford Credit’s performance under the related
Floorplan Financing;

 

Test 2.4(a)(iii): (f) — 1: Consents and Authorizations
If the Receivable is in the In-transit Period, review the Sale and Assignment
Agreement and confirm Ford represents that it has obtained all material consents
and governmental authorizations for the creation, sale and pledge of the
Receivable, as applicable, and its performance under applicable agreements.



Review the Receivables Purchase Agreement and confirm Ford Credit represents
that it has obtained all material consents and governmental authorizations for
the creation, sale, and pledge of the Receivable, as applicable, and its
performance under applicable agreements.



Review the Sale and Servicing Agreement and confirm the Depositor represents
that it has obtained all material consents and governmental authorizations for
the creation, sale and pledge of the Receivable, as applicable, and its
performance under applicable agreements.



Test 2.4(a)(iii): (f) — 2: Opinions on Qualification and Authorization
If the Receivable is in the In-Transit Period, review the Ford Opinion and
confirm it contains favorable opinions on Ford qualification and authorization
to execute, deliver and perform the Sale and Assignment Agreement by Ford.



Review the Ford Credit Opinion and confirm it contains favorable opinions on
Ford Credit and the Depositor qualifications and authorization to execute,
deliver and perform the Receivables Purchase Agreement and the Sale and
Servicing Agreement by Ford Credit and the Depositor, as applicable.



Test 2.4(a)(iii): (f) — 3: State Government Authorization
Observe the related Dealer state in Ford Credit’s dealer information system. If
the state is listed below, perform the tests for the specific state.

 

SB-4

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to Section 2.4 of the
Sale and Servicing Agreements (Section 2.3
of Receivables Purchase Agreements))

 

Tests

 

 

California
Confirm that Ford Credit holds a valid Commercial Lending License from the State
of California.



South Dakota
Confirm that Ford Credit holds a valid Money Lender License from the State of
South Dakota.

 

 

 

(g) as to which the issuer will at all times have good and marketable title,
free and clear of all Liens, other than Permitted Liens;

 

Test 2.4(a)(iii)(g) — 1: System Marking
Observe the Receivable on the Securitization System Report and confirm the trust
code is not equal to zero and the Addition Date is prior to the Eligible
Receivable Origination Cutoff Date.



Test 2.4(a)(iii)(g) — 2: Lien Confirmation
Review the UCC financing statement and related documents covering the
Receivables sold by Ford to Ford Credit under the Sale and Assignment Agreement
and confirm Ford Credit is the secured party in first position.



Review the UCC financing statement and related documents covering the
Receivables sold by Ford Credit to the Depositor under the Receivable Purchase
Agreement and confirm the Depositor is the secured party in first position.



Review the UCC financing statement and related documents covering the
Receivables sold by the Depositor to the Issuer under the Sale and Servicing
Agreement and confirm the Issuer is the secured party in first position.



Review the UCC financing statement and related documents covering the
Receivables pledged by the Issuer to the Indenture Trustee under the Indenture
and confirm the Indenture Trustee is the secured party in first position.



Review the collateral description in each UCC financing statement reviewed above
and confirm it covers the Receivables.



Review the Sale and Servicing Agreement and confirm it contains good and
marketable title representations.



Review the Security Interest Opinion and confirm it contains a favorable opinion
about good and marketable title to the Receivables, free and clear of all liens
as of the Closing Date.



Test 2.4(a)(iii): (g) — 3: Security Interest
Review the UCC File for the related Dealer and confirm a UCC financing statement
is in effect and Ford Credit is the secured party in first position, except for
any Permitted Lien.



Observe the Floorplan Financing Agreement and confirm it is dated prior to the
filing date of the original UCC financing statement in the UCC File.



Review the collateral description in the UCC financing statement in the UCC File
and confirm it is completed according to the applicable Ford Credit procedure.

 

SB-5

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to Section 2.4 of the
Sale and Servicing Agreements (Section 2.3
of Receivables Purchase Agreements))

 

Tests

 

 

Observe the date interest started accruing for the Receivable on the Floorplan
Finance System Report and confirm a UCC financing statement in effect on that
date is in the UCC File.

 

 

 

(h)  except for any Adjustment Fees payable by Ford, will at all times be the
legal and assignable payment obligation of the related Dealer, enforceable
against such Dealer in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy or other similar laws;

 

Test 2.4(a)(iii): (h) — 1: Agreement Form
Observe the form number and revision date on the Floorplan Financing Agreement,
if applicable, and confirm they are on the List of Approved Forms.



Test 2.4(a)(iii): (h) — 2: No Prohibition of Payment
Review the Floorplan Financing Agreement and confirm it does not contain a
prohibition on assignment of the Dealer’s payment obligation by Ford Credit.

 

 

 

(i)  as to any Adjustment Fees payable by Ford, will at all times be the legal
and assignable payment obligation of Ford, enforceable against Ford in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy or other similar laws.

 

Test 2.4(a)(iii): (i) — 1: Adjustment Fees
Review the Sale and Assignment Agreement and confirm it contains terms for
Adjustment Fees payable to Ford Credit.

 

 

 

(j)  is not subject to any right of rescission, setoff or any other defense of
the related dealer or Ford, as applicable, including defenses arising out of
violations of usury laws.

 

Test 2.4(a)(iii): (j) — 1: No Defense
Review the Floorplan Financing Agreement and confirm there is no right of
rescission or setoff for the related Dealer.



Review the Sales and Service Agreement and confirm there is no right of
rescission or setoff for the related Dealer.



If the Receivable is in the In-transit Period, review the Sale and Assignment
Agreement and confirm there is no right of rescission or setoff for Ford.



Observe the related Dealer File and confirm there is no “Litigation Pending,”
“Attorney Representation” and/or “Second Lien” indicated for the related Dealer,
or, if so, confirm they were not present prior to the Addition Date.



Test 2.4(a)(iii): (j) — 2: Dealer Good Standing
Review the Certificate of Good Standing for the related Dealer and confirm the
certificate indicates the Dealer is in “good standing” or similar status under
applicable state law.



Test 2.4(a)(iii): (j) — 3: State Rate Limit Confirmation
Observe the interest rate and the state for the related Dealer on the most
recent Wholesale Statement, and confirm the interest rate charged to the Dealer
does not exceed the state limit as described in the applicable Ford Credit
procedure.

 

 

 

(k)  as to which Ford, Ford Credit and the related Depositor, as applicable,
have satisfied in all material respects all of their obligations required to be
satisfied by them;

 

Test 2.4(a)(iii): (k) — 1: Confirm Receivable
Confirm the Receivable is listed in the Securitization System Report.

 

SB-6

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to Section 2.4 of the
Sale and Servicing Agreements (Section 2.3
of Receivables Purchase Agreements))

 

Tests

 

 

Test 2.4(a)(iii): (k) — 2: Dealer Name
Observe the Dealer name for the related Account in the Floorplan Finance System
Report and confirm it matches the Dealer name on the Sales and Service Agreement
and the Floorplan Financing Agreement, if applicable.



Test 2.4(a)(iii): (k) — 3: Review Credit File
Review the Dealer Credit File as of the Addition Date and confirm it was
completed and actions were taken as required by the applicable Ford Credit
procedures.



Test 2.4(a)(iii): (k) — 4: Review In-transit Period
Review the Ford Vehicle Drafting History Report and confirm the In-Transit
Period is indicated for the Receivable.



Test 2.4(a)(iii): (k) — 5: Review Payment to Ford
Review the Ford Vehicle Drafting History Report and confirm the drafting date is
indicated for the Receivable.

 

 

 

(l)  as to which none of Ford, Ford Credit or the related Depositor, as
applicable, has taken or failed to take any action that would materially impair
the rights of the Issuer or the Indenture Trustee in the Receivable; and

 

Test 2.4(a)(iii): (l) — 1: Confirm Receivable
Confirm the Receivable is listed in the Securitization System Report.



Test 2.4(a)(iii): (l) — 2: Dealer Name
Observe the Dealer name for the related Account in the Floorplan Finance System
Report and confirm it matches the Dealer name on the Sales and Service Agreement
and the Floorplan Financing Agreement, if applicable.



Test 2.4(a)(iii): (l) — 3: Review Credit File
Review the Dealer Credit File as of the Addition Date and confirm it was
completed and actions were taken as required by the applicable Ford Credit
procedures.



Test 2.4(a)(iii): (l) — 4: Review In-Transit Period
Review the Ford Vehicle Drafting History Report and confirm the In-Transit
Period is indicated for the Receivable.



Test 2.4(a)(iii): (l) — 5: Review Payment to Ford
Review the Ford Vehicle Drafting History Report and confirm the drafting date is
indicated for the Receivable.

 

 

 

(m)  constitutes a “general intangible”, an “account”, a “payment intangible” or
“tangible chattel paper”, each as defined in Article 9 of the UCC.

 

Test 2.4(a)(iii): (m) — 1: Agreement Form
Observe the form number and revision date on the Floorplan Financing Agreement,
if applicable, and confirm they are on the List of Approved Forms.



Test 2.4(a)(iii): (m) — 2: Agreement Completed and Signed
Observe the Floorplan Financing Agreement, if applicable, and confirm it is
completed and signed according to the applicable Ford Credit procedure.

 

SB-7

--------------------------------------------------------------------------------